373 N.W.2d 600 (1985)
In the Matter of the Application for the DISCIPLINE OF Marlon O. HAUGEN, an Attorney at Law of the State of Minnesota.
No. C6-85-1544.
Supreme Court of Minnesota.
September 3, 1985.

ORDER
The Lawyers Board on Professional Responsibility filed a petition for disciplinary action against the respondent Marlon O. Haugen. Subsequently, the respondent Marlon O. Haugen and the Acting Director of the Lawyers Professional Responsibility Board entered into a stipulation. Pursuant to the stipulation, the respondent waived all rights he has for hearings as provided in the Rules on Lawyers Professional Responsibility. In addition, he admits the allegations of the petition that he failed to comply with discovery orders and failed to appear for a discovery hearing before a magistrate of the United States District Court which resulted in a magistrate recommendation that the suit be dismissed "with prejudice." Respondent also failed to file *601 timely objection to the magistrate recommendation that his client's claim be dismissed with prejudice which resulted in the United States District Judge confirming the dismissal "with prejudice" in violation of DR 6-101(A)(3) and DR 7-106(A), Minnesota Code of Professional Responsibility. Moreover, respondent unconditionally admitted that he failed to respond to probate orders of the Ramsey County District Court in violation of DR 6-101(A)(3) and DR 7-106(A), Minnesota Code of Professional Responsibility.
The court having examined the petition and having considered the stipulation,
NOW ORDERS:
1. The respondent Marlon O. Haugen hereby is publicly reprimanded for such conduct.
2. The respondent shall pay costs in the amount of $500 pursuant to Rule 24(a), Rules of Lawyers Professional Responsibility.
3. The respondent shall be subject to supervised probation for two years from the date of this order subject to the following conditions:
a. Respondent shall, at all times, abide by the Minnesota Code of Professional Responsibility, and after August 31, 1985, the Minnesota Rules of Professional Conduct. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct which have or may come to the Director's attention. Either respondent's admission or a referee finding of further unprofessional conduct shall constitute conclusive evidence of breach of the stipulation and of this order.
b. Within two weeks of the date of this order, respondent shall nominate an attorney acceptable to the Acting Director of the Minnesota Board of Professional Responsibility to monitor respondent's compliance with the terms of the probation. If respondent fails to nominate a supervisor acceptable to the Director, then the Director may, at his option, appoint any licensed Minnesota lawyer acceptable to him as supervisor. Respondent's supervisor shall file written reports with the Director at least quarterly or at such other more frequent intervals as may reasonably be requested by the Director.
c. Respondent shall cooperate fully with the supervisor and with the Director's office in efforts to monitor compliance with this supervised probation and in any investigations of further unprofessional conduct which may arise during the term of the probation.
d. Respondent shall report quarterly to the supervisor concerning the status of all matters then being handled by respondent and concerning compliance with the terms and conditions of the probation.
e. Respondent agrees that in the event he is retained to handle any probate matters or any other matters concerning or related to estates of decedents or incompetents, he shall notify the supervisor and keep the supervisor advised of his progress in completing such matters.
f. Respondent shall immediately initiate and maintain office procedures which insure there are prompt responses to correspondence, telephone calls and other important communications from clients, courts and other persons interested in matters which respondent is handling, and which will insure that respondent regularly reviews each and every file and completes legal matters on a timely basis.